Dismissed and Opinion Filed February 5, 2020




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01357-CV

                       JOHNNY HILL, Appellant
                                 V.
    WAL-MART STORES, INC. AND WAL-MART STORES TEXAS, LLC, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-08117

                              MEMORANDUM OPINION
                        Before Justices Myers, Whitehill, and Pedersen, III
                                 Opinion by Justice Pedersen, III


       The filing fee, docketing statement, and clerk’s record in this case are past due. By order

dated January 2, 2020, we granted appellant’s counsel’s motion to withdraw. In that order, we

informed appellant that this appeal was subject to dismissal for failure to pay the filing fee and the

fee for preparation of the clerk’s record. We directed appellant to pay the filing fee and to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Bill Pedersen, III//
                                                BILL PEDERSEN. III
                                                JUSTICE




191357f.p05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JOHNNY HILL, Appellant                             On Appeal from the 160th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-01357-CV         V.                      Trial Court Cause No. DC-17-08117.
                                                    Opinion delivered by Justice Pedersen, III.
 WAL-MART STORES, INC. AND WAL-                     Justices Myers and Whitehill participating.
 MART STORES TEXAS, LLC, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees WAL-MART STORES, INC. AND WAL-MART
STORES TEXAS, LLC recover their costs of this appeal from appellant JOHNNY HILL.


Judgment entered this 5th day of February, 2020.




                                              –3–